DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed July 08, 2022.
The previous objection to the specification is maintained, as the independent claims have changed the term “inter V2X carrier” to “inter V2X frequency.”
Response to Arguments
Applicant’s arguments, see Remarks, filed July 08, 2022, with respect to the rejection(s) of claim(s) 1-4, 16-29 under U.S.C. 102 and U.S.C. 103, accordingly, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190082352 A1.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS FOR V2X COMMUNICATION USING AN INTER V2X FREQUENCY.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-17, 21, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE: "Discussion on cross carrier resource allocation", 3GPP DRAFT; R2-168134 DISCUSSION ON CROSS CARRIER RESOURCE ALLOCATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; vol. RAN WG2, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2016-11-13), XP051177822, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3GPP _SYNC/RAN2/Docs/ 
[retrieved on 2016-11-13] (Provided by Applicant, hereinafter “ZTE”) in view of U.S. Publication No. 2019/0082352 A1 to Hua et al. (“Hua”).
As to claim 1, ZTE discloses a method performed by a user equipment (UE) in a communication system (fig. 1), the method comprising: 
receiving, from a base station, system information (§2. 1 [p.2 I.3-4]) including information on an inter vehicle-to-everything (V2X) frequency from a base station (§2. 1 [p.2 I. 11-14], “eNB to indicate on which V2X carrier frequency the cross-carrier resource allocation is allowed for UE”), the information on the inter V2X frequency including a public land mobile network ( PLMN) for the inter V2X frequency (§2.1 [p.2 I.6-8], “intra-PLMN” “coordinated inter-PLMN”), a V2X carrier frequency (§2. 1 [p.2 I. 11-14], “V2X carrier frequency”)  and information on transmission and reception resource pools corresponding to the inter V2X frequency (§2.1 [p.2 I.3-4, 13-14]; Proposal 1 “The eNB should indicate on which V2X carrier frequency cross-carrier resource allocation is supported and provided related Tx resource pool(s)”, i.e. the Tx resource pools also correspond to a receiver of the transmission, hence they can be interpreted as reception resource pools as well); 
transmitting, to the base station, UE capability information to the base station (§2.2 [p.3 I.10-11], “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”); and
transmitting, to the base station, sidelink UE information including information on interested V2X frequencies on which the UE is to receive or transmit a V2X communication (§2.2 [p.2 “the UE could use pre-configured V2X sidelink transmission resources for V2X sidelink transmission” (i.e. this preconfiguration of resources is an implied request to use them for transmission, as they are made available for this purpose), “the UE should support reception on multiple carriers for V2X sidelink communication”, p.3 I.10-11, “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”]).
	ZTE does not expressly disclose wherein the UE capability information includes first band combination information indicating a V2X carrier capable of being used by the UE for simultaneous transmission with the base station, and second band combination information indicating a V2X carrier capable of being used by the UE for simultaneous reception with the base station.
	Hua discloses the base station may determine, based on the capability that is received in S801 and that is, of the UE, of simultaneous reception or transmission of the Uu link, the D2D link, or the V2X link in combination with the carrier that is reported in S802 and that is requested for use on the Uu link, the V2X link, or the D2D link, whether to send, to the UE, an indication of allowing receiving or sending the V2X service on a carrier of the Uu link, V2X link, or the D2D link (para. 0156), i.e. the V2X link reads on both the first band and second band, as the carrier it pertains to is for reception or transmission.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the capability of Hua into the invention of ZTE. The suggestion/motivation would have been to improve communications efficiency (Hua, para. 0004).  Including the capability of Hua into the invention of ZTE was within the ordinary ability of one of ordinary skill in the art
based on the teachings of Hua.
As to claim 16, ZTE and Hua further discloses the method of claim 1, further comprising: identifying preconfigured pool configuration information, in a case that the UE is out-of-coverage, wherein the preconfigured pool configuration information includes transmission and reception pool configuration corresponding to a frequency for out-of-coverage (ZTE, pages 1-2, UE is out-coverage for ProSe on that carrier frequency, then it can acquire resource allocation information from pre-configuration, fig. 1, note bi-directional UE communication, i.e. transmission and reception).  In addition, as the primary reference teaches the limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 17, ZTE discloses a method performed by a base station in a communication system (fig. 1), the method comprising: transmitting, to a user equipment (UE) system information (§2. 1 [p.2 I.3-4]) on an inter vehicle-to-everything (V2X) frequency (§2. 1 [p.2 I. 11-14], “eNB to indicate on which V2X carrier frequency the cross-carrier resource allocation is allowed for UE”), the information on the inter V2X frequency including a public land mobile network (PLMN) (§2.1 [p.2 I.6-8], “intra-PLMN” “coordinated inter-PLMN”) for the inter V2X frequency (§2. 1 [p.2 I. 11-14], “V2X carrier frequency”), a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency (§2.1 [p.2 I.3-4, 13-14]; Proposal 1 “The eNB should indicate on which V2X carrier frequency cross-carrier resource allocation is supported and provided related Tx resource pool(s)”, i.e. the Tx resource pools also correspond to a receiver of the transmission, hence they can be interpreted as reception resource pools as well); and 
receiving, from the UE, UE capability information (§2.2 [p.3 I.10-11], “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”); and 
receiving, from the UE, sidelink UE information including information on interested frequencies on which the UE is to receive or transmit a V2X communication (§2.2 [p.2 “the UE could use pre-configured V2X sidelink transmission resources for V2X sidelink transmission” (i.e. this preconfiguration of resources is an implied request to use them for transmission, as they are made available for this purpose), “the UE should support reception on multiple carriers for V2X sidelink communication”, p.3 I.10-11, “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”]).
ZTE does not expressly disclose wherein the UE capability information includes first band combination information indicating a V2X carrier capable of being used with simultaneous transmission between the UE and the base station, and second band combination information indicating a V2X carrier capable of being used for simultaneous reception between the UE and the base station.
Hua discloses the base station may determine, based on the capability that is received in S801 and that is, of the UE, of simultaneous reception or transmission of the Uu link, the D2D link, or the V2X link in combination with the carrier that is reported in S802 and that is requested for use on the Uu link, the V2X link, or the D2D link, whether to send, to the UE, an indication of allowing receiving or sending the V2X service on a carrier of the Uu link, V2X link, or the D2D link (para. 0156), i.e. the V2X link reads on both the first band and second band, as the carrier it pertains to is for reception or transmission.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the capability of Hua into the invention of ZTE. The suggestion/motivation would have been to improve communications efficiency (Hua, para. 0004).  Including the capability of Hua into the invention of ZTE was within the ordinary ability of one of ordinary skill in the art
based on the teachings of Hua.
As to claim 21, ZTE discloses a user equipment (UE) in a communication system (fig. 1, UE), the UE comprising: 
receiving, from a base station, system information (§2. 1 [p.2 I.3-4]) including information on an inter vehicle-to-everything (V2X) frequency (§2. 1 [p.2 I. 11-14], “eNB to indicate on which V2X carrier frequency the cross-carrier resource allocation is allowed for UE”), the information on the inter V2X frequency including a public land mobile network ( PLMN) for the inter V2X frequency (§2.1 [p.2 I.6-8], “intra-PLMN” “coordinated inter-PLMN”), a V2X carrier frequency (§2. 1 [p.2 I. 11-14], “V2X carrier frequency”)  and information on transmission and reception resource pools corresponding to the inter V2X frequency (§2.1 [p.2 I.3-4, 13-14]; Proposal 1 “The eNB should indicate on which V2X carrier frequency cross-carrier resource allocation is supported and provided related Tx resource pool(s)”, i.e. the Tx resource pools also correspond to a receiver of the transmission, hence they can be interpreted as reception resource pools as well); 
transmitting, to the base station, UE capability information (§2.2 [p.3 I.10-11], “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”); and
transmitting, to the base station, sidelink UE information including information on interested V2X frequencies on which the UE is to receive or transmit a V2X communication (§2.2 [p.2 “the UE could use pre-configured V2X sidelink transmission resources for V2X sidelink transmission” (i.e. this preconfiguration of resources is an implied request to use them for transmission, as they are made available for this purpose), “the UE should support reception on multiple carriers for V2X sidelink communication”, p.3 I.10-11, “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”]).
ZTE does not expressly disclose the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to; wherein the UE capability information includes first band combination information indicating a V2X carrier capable of being used by the UE for simultaneous transmission with the base station, and second band combination information indicating a V2X carrier capable of being used by the UE for simultaneous reception with the base station.
Hua discloses the base station may determine, based on the capability that is received in S801 and that is, of the UE, of simultaneous reception or transmission of the Uu link, the D2D link, or the V2X link in combination with the carrier that is reported in S802 and that is requested for use on the Uu link, the V2X link, or the D2D link, whether to send, to the UE, an indication of allowing receiving or sending the V2X service on a carrier of the Uu link, V2X link, or the D2D link (para. 0156), i.e. the V2X link reads on both the first band and second band, as the carrier it pertains to is for reception or transmission.  Further, the UE comprises a processor, memory, and transceiver (fig. 12).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the capability and UE of Hua into the invention of ZTE. The suggestion/motivation would have been to improve communications efficiency (Hua, para. 0004).  Including the capability and UE of Hua into the invention of ZTE was within the ordinary ability of one of ordinary skill in the art
based on the teachings of Hua.
As to claim 25, ZTE and Hua further disclose the UE of claim 21, wherein the controller is further configured to identify preconfigured pool configuration information, in a case that the UE is out-of-coverage, and wherein the preconfigured pool configuration information includes transmission and reception pool configuration corresponding to a frequency for out-of-coverage (ZTE, pages 1-2, UE is out-coverage for ProSe on that carrier frequency, then it can acquire resource allocation information from pre-configuration, fig. 1, note bi-directional UE communication, i.e. transmission and reception).    In addition, as the primary reference teaches the limitations of the instant claim, the same suggestion/motivation of claim 21 applies.

As to claim 26, ZTE discloses a base station of a communication system (pages 1-2, eNB), the base station comprising: 
transmitting, to a user equipment (UE), system information (§2. 1 [p.2 I.3-4]) on an inter vehicle-to-everything (V2X) frequency (§2. 1 [p.2 I. 11-14], “eNB to indicate on which V2X carrier frequency the cross-carrier resource allocation is allowed for UE”), the information on the inter V2X frequency including a public land mobile network (PLMN) (§2.1 [p.2 I.6-8], “intra-PLMN” “coordinated inter-PLMN”) for the inter V2X frequency (§2. 1 [p.2 I. 11-14], “V2X carrier frequency”), a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency (§2.1 [p.2 I.3-4, 13-14]; Proposal 1 “The eNB should indicate on which V2X carrier frequency cross-carrier resource allocation is supported and provided related Tx resource pool(s)”, i.e. the Tx resource pools also correspond to a receiver of the transmission, hence they can be interpreted as reception resource pools as well); and 
receiving, from the UE, UE capability information (§2.2 [p.3 I.10-11], “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”); and 
receiving, from the UE, sidelink UE information including information on interested V2X frequencies on which the UE is to receive or transmit a V2X communication  (§2.2 [p.2 “the UE could use pre-configured V2X sidelink transmission resources for V2X sidelink transmission” (i.e. this preconfiguration of resources is an implied request to use them for transmission, as they are made available for this purpose), “the UE should support reception on multiple carriers for V2X sidelink communication”, p.3 I.10-11, “the UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication via UE capability information”]).
ZTE does not expressly disclose, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to; wherein the UE capability information includes first band combination information indicating a V2X carrier capable of being used by the UE for simultaneous transmission with the base station, and second band combination information indicating a V2X carrier capable of being used by the UE for simultaneous reception with the base station.
Hua discloses the base station may determine, based on the capability that is received in S801 and that is, of the UE, of simultaneous reception or transmission of the Uu link, the D2D link, or the V2X link in combination with the carrier that is reported in S802 and that is requested for use on the Uu link, the V2X link, or the D2D link, whether to send, to the UE, an indication of allowing receiving or sending the V2X service on a carrier of the Uu link, V2X link, or the D2D link (para. 0156), i.e. the V2X link reads on both the first band and second band, as the carrier it pertains to is for reception or transmission.  Further, the base station comprises a processor, memory, and transceiver (fig. 11).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the capability and UE of Hua into the invention of ZTE. The suggestion/motivation would have been to improve communications efficiency (Hua, para. 0004).  Including the capability and UE of Hua into the invention of ZTE was within the ordinary ability of one of ordinary skill in the art
based on the teachings of Hua.
Claims 2-3, 18-19, 22-23, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE: "Discussion on cross carrier resource allocation", 3GPP DRAFT; R2-168134 DISCUSSION ON CROSS CARRIER RESOURCE ALLOCATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; vol. RAN WG2, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2016-11-13), XP051177822, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3GPP _SYNC/RAN2/Docs/ 
[retrieved on 2016-11-13] (Provided by Applicant, hereinafter “ZTE”) in view of U.S. Publication No. 2019/0082352 A1 to Hua et al. (“Hua”) and in further view of CATT, R2-168109, Multi-Carrier Operation for Sidelink V2X, 3GPP TSG RAN
WG2 #96, 3GPP server publication date (2016.11.04) (provided by Applicant, hereinafter “CATT”).
As to claim 2, ZTE further discloses wherein the information on transmission and reception pools includes time and frequency resource of the transmission and reception pools (Proposal 1:  The eNB should indicate which V2X carrier frequency cross-carrier resource allocation is supported and proved related Tx resource pool(s); page 2 “UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication”, i.e. it is implied then that the V2X carrier indicated pertains to a simultaneous reception at the UE).  Furthermore, as V2X carrier indication pertains to a frequency, it also implicitly pertains to a timing at which V2X data is to be communicated.  
ZTE and Hua does not expressly disclose the method of claim 1, wherein the information on transmission and reception pools includes a zone configuration and channel busy ratio (CBR) measurement configuration on the transmission and reception pools.
CATT discloses at page 2, serving cell should be able to configure TX and RX resource pools…a CBR threshold could be configured.  Further disclosed at page 2 is “each zone needs to be configured with at least two TX resource pools.”  At page 3, UE should be able to perform simultaneous reception, RX RF chain.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 3, ZTE and Hua does not expressly disclose the method of claim 1, wherein the information on the interested V2X frequencies includes information indicating frequency indices based on the system information.
ZTE does disclose a V2X carrier frequency (page 2).
CATT discloses if there are carriers dedicated to the safety or non-safety service, this should be indicated to UE so that the UE can choose transmitting carrier properly based on the message type (i.e. as the UE can distinguish between carriers each of which per ZTE operate at a frequency, this distinguishing feature is a frequency index) (page 2).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the carrier indication of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the carrier indication of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 18, ZTE further discloses wherein the information on transmission and reception pools includes time and frequency resource of the transmission and reception pools (Proposal 1:  The eNB should indicate which V2X carrier frequency cross-carrier resource allocation is supported and proved related Tx resource pool(s); page 2 “UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication”, i.e. it is implied then that the V2X carrier indicated pertains to a simultaneous reception at the UE).  Furthermore, as V2X carrier indication pertains to a frequency, it also implicitly pertains to a timing at which V2X data is to be communicated.  
ZTE and Hua does not expressly disclose the method of claim 17, wherein the information on transmission and reception pools includes a zone configuration and channel busy ratio (CBR) measurement configuration on the transmission and reception pools.
CATT discloses at page 2, serving cell should be able to configure TX and RX resource pools…a CBR threshold could be configured.  Further disclosed at page 2 is “each zone needs to be configured with at least two TX resource pools.”  At page 3, UE should be able to perform simultaneous reception, RX RF chain.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 19, ZTE and Hua does not expressly disclose the method of claim 17, wherein the information on the interested V2X frequencies includes information indicating frequency indices based on the system information.
ZTE does disclose a V2X carrier frequency (page 2).
CATT discloses if there are carriers dedicated to the safety or non-safety service, this should be indicated to UE so that the UE can choose transmitting carrier properly based on the message type (i.e. as the UE can distinguish between carriers each of which per ZTE operate at a frequency, this distinguishing feature is a frequency index) (page 2).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the carrier indication of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the carrier indication of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 22, ZTE further discloses wherein the information on transmission and reception pools includes time and frequency resource of the transmission and reception pools (ZTE, Proposal 1:  The eNB should indicate which V2X carrier frequency cross-carrier resource allocation is supported and proved related Tx resource pool(s); page 2 “UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication”, i.e. it is implied then that the V2X carrier indicated pertains to a simultaneous reception at the UE).  Furthermore, as V2X carrier indication pertains to a frequency, it also implicitly pertains to a timing at which V2X data is to be communicated.  
ZTE and Hua does not expressly disclose the UE of claim 21, wherein the information on transmission and reception pools includes a zone configuration and channel busy ratio (CBR) measurement configuration on the transmission and reception pools.
CATT discloses at page 2, serving cell should be able to configure TX and RX resource pools…a CBR threshold could be configured.  Further disclosed at page 2 is “each zone needs to be configured with at least two TX resource pools.”  At page 3, UE should be able to perform simultaneous reception, RX RF chain.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Huawas within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 23, ZTE and Hua does not expressly disclose the UE of claim 21, wherein information on interested V2X frequencies includes information indicating frequency indices based on the system information.
ZTE does disclose a V2X carrier frequency (page 2).
CATT discloses if there are carriers dedicated to the safety or non-safety service, this should be indicated to UE so that the UE can choose transmitting carrier properly based on the message type (i.e. as the UE can distinguish between carriers each of which per ZTE operate at a frequency, this distinguishing feature is a frequency index) (page 2).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the carrier indication of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the carrier indication of CATT into the invention of ZTE and Huawas within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 27, ZTE further discloses wherein the information on transmission and reception pools includes time and frequency resource of the transmission and reception pools (ZTE, Proposal 1:  The eNB should indicate which V2X carrier frequency cross-carrier resource allocation is supported and proved related Tx resource pool(s); page 2 “UE could indicate the bands on which the UE supports simultaneous reception of EUTRA and sidelink communication”, i.e. it is implied then that the V2X carrier indicated pertains to a simultaneous reception at the UE).  Furthermore, as V2X carrier indication pertains to a frequency, it also implicitly pertains to a timing at which V2X data is to be communicated.  
ZTE and Hua does not expressly disclose the base station of claim 26, wherein the information on transmission and reception pools includes a zone configuration and channel busy ratio (CBR) measurement configuration on the transmission and reception pools.
CATT discloses at page 2, serving cell should be able to configure TX and RX resource pools…a CBR threshold could be configured.  Further disclosed at page 2 is “each zone needs to be configured with at least two TX resource pools.”  At page 3, UE should be able to perform simultaneous reception, RX RF chain.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the CBR threshold, zones, reception, and RF chain of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
As to claim 28, ZTE and Hua does not expressly disclose the base station of claim 26, wherein information on interested V2X frequencies includes information indicating frequency indices based on the system information.
ZTE does disclose a V2X carrier frequency (page 2).
CATT discloses if there are carriers dedicated to the safety or non-safety service, this should be indicated to UE so that the UE can choose transmitting carrier properly based on the message type (i.e. as the UE can distinguish between carriers each of which per ZTE operate at a frequency, this distinguishing feature is a frequency index) (page 2).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the carrier indication of CATT into the invention of ZTE and Hua. The suggestion/motivation would have been to enable cross-carrier configuration of V2X (CATT, page 1).  Including the carrier indication of CATT into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.


Claims 4, 20, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE: "Discussion on cross carrier resource allocation", 3GPP DRAFT; R2-168134 DISCUSSION ON CROSS CARRIER RESOURCE ALLOCATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; vol. RAN WG2, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2016-11-13), XP051177822, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3GPP _SYNC/RAN2/Docs/ 
[retrieved on 2016-11-13] (Provided by Applicant, hereinafter “ZTE”) in view of U.S. Publication No. 2019/0082352 A1 to Hua et al. (“Hua”) and in further view of U.S. Publication No. 2018/0124707 A1 to Lee et al. (“Lee”) (provided by Applicant).
As to claim 4, ZTE and Hua does not expressly disclose the method of claim 1, further comprising: receiving, from the base station, dedicated RRC signaling including dedicated configuration information on an inter V2X frequency for the V2X communication, wherein the dedicated configuration information on the inter V2X frequency includes a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency.
Lee discloses V2X message with service type (para. 0191) a ‘prioritized usage’ and/or a ‘prioritized entity’ may be determined for each V2X carrier (and/or V2X resource pool) (on an unlicensed band). Information for determining the prioritized entity or entity may be delivered to a V2X entity through predefined signaling (e.g., system information block (SIB), dedicated RRC message) (para. 0165).  For example, a V2X carrier #A (and/or V2X resource pool #A) is configured to be used (for the purpose of transmission and/or reception) only by an RSU (and/or V2X relay). Regarding a V2X carrier #B (and/or V2X resource pool #B), if a different entity other than this is configured to be used (for the purpose of transmission and/or reception), the RSU or the V2X relay may be an entity prioritized for the V2X carrier #A. Accordingly, a half duplexing problem of the RSU may be mitigated. The V2X resource pool #A and the V2X resource pool #B may be defined independently (or differently) on the same (or different) carrier. (para. 0166).  Method applied to inter-frequency (UL) carrier (para. 0276).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the RRC message of Lee into the invention of ZTE and Hua. The suggestion/motivation would have been for determining transmission power of a terminal for performing vehicle-to-everything (V2X) communication in a wireless communication system (Lee, para. 0009).  Including the RRC message of Lee into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
As to claim 20, ZTE and Hua does not expressly disclose the method of claim 17, further comprising: transmitting, to the UE, dedicated RRC signaling including dedicated configuration information on an inter V2X frequency for V2X communication, wherein the dedicated configuration information on the inter V2X frequency includes a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency.
Lee discloses V2X message with service type (para. 0191) a ‘prioritized usage’ and/or a ‘prioritized entity’ may be determined for each V2X carrier (and/or V2X resource pool) (on an unlicensed band). Information for determining the prioritized entity or entity may be delivered to a V2X entity through predefined signaling (e.g., system information block (SIB), dedicated RRC message) (para. 0165).  For example, a V2X carrier #A (and/or V2X resource pool #A) is configured to be used (for the purpose of transmission and/or reception) only by an RSU (and/or V2X relay). Regarding a V2X carrier #B (and/or V2X resource pool #B), if a different entity other than this is configured to be used (for the purpose of transmission and/or reception), the RSU or the V2X relay may be an entity prioritized for the V2X carrier #A. Accordingly, a half duplexing problem of the RSU may be mitigated. The V2X resource pool #A and the V2X resource pool #B may be defined independently (or differently) on the same (or different) carrier. (para. 0166).  Method applied to inter-frequency (UL) carrier (para. 0276).
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the RRC message of Lee into the invention of ZTE and Hua. The suggestion/motivation would have been for determining transmission power of a terminal for performing vehicle-to-everything (V2X) communication in a wireless communication system (Lee, para. 0009).  Including the RRC message of Lee into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
	As to claim 24, ZTE and Hua does not further disclose the UE of claim 21, wherein the controller is further configured to receive, from the base station, dedicated RRC signaling including dedicated configuration information on an inter V2X frequency for the V2X communication, and wherein the dedicated configuration information on the inter V2X frequency includes a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency. 
Lee discloses V2X message with service type (para. 0191) a ‘prioritized usage’ and/or a ‘prioritized entity’ may be determined for each V2X carrier (and/or V2X resource pool) (on an unlicensed band). Information for determining the prioritized entity or entity may be delivered to a V2X entity through predefined signaling (e.g., system information block (SIB), dedicated RRC message) (para. 0165).  For example, a V2X carrier #A (and/or V2X resource pool #A) is configured to be used (for the purpose of transmission and/or reception) only by an RSU (and/or V2X relay). Regarding a V2X carrier #B (and/or V2X resource pool #B), if a different entity other than this is configured to be used (for the purpose of transmission and/or reception), the RSU or the V2X relay may be an entity prioritized for the V2X carrier #A. Accordingly, a half duplexing problem of the RSU may be mitigated. The V2X resource pool #A and the V2X resource pool #B may be defined independently (or differently) on the same (or different) carrier. (para. 0166).  Method applied to inter-frequency (UL) carrier (para. 0276)). 
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the RRC message of Lee into the invention of ZTE and Hua. The suggestion/motivation would have been for determining transmission power of a terminal for performing vehicle-to-everything (V2X) communication in a wireless communication system (Lee, para. 0009).  Including the RRC message of Lee into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
As to claim 29, ZTE and Hua do not further disclose the base station of claim 26, wherein the controller is further configured to transmit, to the UE, dedicated RRC signaling including dedicated configuration information on an inter V2X frequency for the V2X communication, and wherein the dedicated configuration information on the inter V2X frequency includes a V2X carrier frequency and information on transmission and reception resource pools corresponding to the inter V2X frequency.
 Lee discloses V2X message with service type (para. 0191) a ‘prioritized usage’ and/or a ‘prioritized entity’ may be determined for each V2X carrier (and/or V2X resource pool) (on an unlicensed band). Information for determining the prioritized entity or entity may be delivered to a V2X entity through predefined signaling (e.g., system information block (SIB), dedicated RRC message) (para. 0165).  For example, a V2X carrier #A (and/or V2X resource pool #A) is configured to be used (for the purpose of transmission and/or reception) only by an RSU (and/or V2X relay). Regarding a V2X carrier #B (and/or V2X resource pool #B), if a different entity other than this is configured to be used (for the purpose of transmission and/or reception), the RSU or the V2X relay may be an entity prioritized for the V2X carrier #A. Accordingly, a half duplexing problem of the RSU may be mitigated. The V2X resource pool #A and the V2X resource pool #B may be defined independently (or differently) on the same (or different) carrier. (para. 0166).  Method applied to inter-frequency (UL) carrier (para. 0276)).  
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the RRC message of Lee into the invention of ZTE and Hua. The suggestion/motivation would have been for determining transmission power of a terminal for performing vehicle-to-everything (V2X) communication in a wireless communication system (Lee, para. 0009).  Including the RRC message of Lee into the invention of ZTE and Hua was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463